Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-14-00768-CV

                                        IN RE Dawn Renee GARZA

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: November 12, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 4, 2014, relator Dawn Renee Garza filed a petition for writ of mandamus

and a motion for stay pending a ruling on the mandamus petition. The court has considered the

petition for writ of mandamus and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus and the motion for temporary stay are denied. See

TEX. R. APP. P. 52.8(a).


                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2006CI17882, styled In the Interest of L.A.A., A Child, pending in the 45th
Judicial District Court, Bexar County, Texas, the Honorable Janet P. Littlejohn presiding.